DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claimed in claims 26-31 was previously acknowledged.
Claims 32-39 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 10/19/21, Applicants amended claims 26-27.
Claims 26-31 read on the elected Group I and are under consideration. 

Claim Rejections - Withdrawn
The rejection of claims 26-31 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US2013/0267456, cited on IDS) is withdrawn due to amendment of claim 26 and 27 to “the amino acid…”.  
Response to Arguments
Applicant’s arguments with respect to the rejection above has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Laping et al. (JP2002238589. Google English translation) in view of Miyazono et al. (US20020106732) and Sawant et al. (“Therapeutic delivery using cell-penetrating This is a NEW rejection necessitated by amendment of the claims. 
Laping et al. teach treating abnormal conditions related to an under expression of SMAD3 including administering to a therapeutic amount of a SMAD3 polypeptide together with a suitable carrier (bottom of p. 9 continued to top of p. 10). Laping et al. teach methods of producing the SMAD3 polypeptide by any appropriate method, including recombinant produced polypeptides (p. 5, 4th para.). Laping et al. teach for recombinant production, host cells are genetically engineered to incorporate the polynucleotide expression system comprising SMAD3 (top of p. 6). Laping et al. teach a variety of expression systems including plasmids (3rd para. p. 6).
 Laping et al. teach SEQ ID NO: 2 is the sequence of human SMAD3, however the sequence is not identical to instantly claimed SEQ ID NO: 1 or 3 (mouse SMAD3). It should be noted that instantly claimed SEQ ID NO: 1 (425 residues) is full length SMAD3 and comprises instantly claimed SEQ ID NO: 3 at residues 1-142.
Laping et al. does not teach the SMAD3 protein comprises SEQ ID NO: 1 or the SMAD3 transcription modulation domain protein comprises SEQ ID NO: 3, however the teachings of Miyazono et al. cure this deficiency. 
In addition to the teachings of Laping et al. presented above, Laping et al. further teach SMAD3 homologs and orthologs of non-human species can also be used (p. 6, 3rd para from bottom).
The amino acid SMAD3 is known in the art. Miyazono et al. teach the sequence of SMAD3 is SEQ ID NO: 8, which is identical to instantly claimed SEQ ID NO: 1 and 
It would have been obvious to a person of ordinary skill in the art to use the mouse SMAD3 sequence of Miyazono et al. (SEQ ID NO: 8) in the method of Laping et al. A person of ordinary skill in the art would be motivated to use the mouse sequence because Laping et al. teach that non-human species of SMAD3 are also contemplated. There is a reasonable expectation of success given that both mouse and human SMAD3 sequences are well known in the art. Importantly, there is a reasonable expectation of success given that methods of recombinant protein expression are well known in the art and described in Laping et al. 
Laping et al. and Miyazono et al. do not teach the SMAD3 is a fusion protein comprising a PTD. However, the teachings of Sawant et al. cure this deficiency. 
In addition to the teachings above, Laping et al. further teach fusion proteins comprising SMAD3 (p. 6, 3rd para.). 
Sawant et al. teach intracellular delivery of therapeutic agents presents a unique challenge (Abstract). Sawant et al. teach that most therapeutic molecules, whether small or large, more often have their molecular target located intracellularly (p. 141, 1st col.). Sawant et al. teach the discovery of cell penetrating peptide (CPPs) as an important step in the development of novel strategies to increase the intracellular availability of molecules of high therapeutic interest but low membrane permeability, including peptide, proteins and nucleic acids (p. 141, top of 2nd col.). Table 1 of Sawant et al. teach examples of CPPs including TAT and polyarginines (p. 142). Sawant et al. teach the use of CPPs greatly facilitates the intracellular delivery of a wide range of nd col.). Sawant et al. discusses examples of CPP fusion proteins, including Bcl-xL-TAT and PTD-HA-Bcl-xL. 
It would have been obvious to a person of ordinary skill in the art to create a fusion of SMAD3 with a CPP to improve the intracellular delivery of the protein. A person of ordinary skill in the art would look to the teachings of Laping et al. which includes administering SMAD3 for the treatment of abnormal conditions related to the underexpression of SMAD3 and be motivated to conjugate a CPP to the SMAD3 in order to improve the intracellular delivery of the protein. There is a reasonable expectation of success given that fusion proteins comprising a CPP are well known in the art and the method of fusion protein production routine. 
With respect to claims 27-30, Laping et al. teach vectors containing the polynucleotides of the invention and host cells genetically engineered to incorporate the polynucleotide expression system (bottom of p. 6 and continued to top of p. 7). Laping et al. teach suitable host cells include bacterial cells (i.e. E. coli), fungal cells (i.e. yeast) and insect cells (i.e. Drosophila S) (p. 7, 2nd para.), meeting the limitation of “microbial cell”. 
With respect to claim 31, Laping et al. teach method of producing the peptide comprising the expression of protein in a host cell and purification (p. 7).


Conclusion
	No claims are allowed. 
                                                                                                                                                                                       
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        


/JULIE HA/Primary Examiner, Art Unit 1654